Citation Nr: 1031687	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  07-17 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for status post aortic valve 
replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION


The Veteran served on active duty from January 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service connection 
for status post aortic valve replacement.  The Veteran disagreed, 
and this matter is properly before the Board for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his current congenital heart condition 
was aggravated by his military service.  He asserts that while 
doing physical training at Lackland Air Force Base in 1966, he 
was overwhelmed by breathlessness.  The breathlessness was 
accompanied by wheezing and continued to worsen.  This caused him 
to fall out of formation and led to him being sent to the base 
dispensary.  Since separating from service he has had three or 
four reoccurrences of the same symptoms and has since been 
diagnosed with a heart condition, resulting in the replacement of 
his aortic valve.  He asserts that the symptoms he experiences 
now are the same symptoms he experienced during the physical 
training session in 1966.  Therefore, he contends that his heart 
condition initially manifested in service and intermittently 
continued until it was diagnosed and treated after service.  

The Veteran's service treatment records do not show any heart 
problems upon entry into service or upon discharge examination.  
As such, there is no heart problem noted during service.  
December 1965 and May 1969 medical history reports shows the 
Veteran indicated a history of cramps in the leg.  However, the 
Veteran had no complaints or treatment of leg cramps during 
active military service.  

The Veteran stated that he received treatment for a heart 
condition at HealthCo, Inc. in the early 1970's.  VA attempted to 
obtain the Veteran's medical files from this facility.  However, 
the facility responded that there is no information on file for 
the Veteran and that his last visit was in 1997.

Private treatment records dated between October 2004 and June 
1998 show treatment for a heart condition.

In August 1998, the Veteran underwent cardiothoracic surgery at 
Duke University Medical Center to replace the aortic valve.  The 
Veteran's cardiac catherization revealed no significant coronary 
artery disease with a normal ejection fraction.  The physician 
diagnosed the Veteran with non-coronary aortic insufficiency and 
opined that the valve disease was congenital. 

In a sworn affidavit dated in June 2005, the Veteran's brother 
stated that while running in formation during physical training, 
the Veteran dropped out of formation onto the side field with 
difficulty breathing and was unable to return to formation.  He 
stated that the Veteran was advised to go to the base dispensary.  
When he later spoke to the Veteran, the Veteran stated that he 
could not get his breath and it seemed as though he had a lot of 
cold in his chest.  However, the Veteran did not have a cold at 
the time.  The Veteran also told him that he had minor chest 
pains.  

In a July 2006 letter, the Veteran's primary care physician at 
the Durham VAMC opined that the Veteran's aortic valve 
insufficiency is a congenital heart condition that was more 
likely than not aggravated during his military service.  The 
physician also noted that the Veteran's chronic leg cramps were 
documented in the Veteran's entrance and exit exams.  

The Board notes that in a June 2006 statement and a June 2005 
sworn affidavit, the Veteran and his brother, respectively, 
reported that the Veteran was seen at a Lackland Air Force Base 
Clinic after falling out of formation due to shortness of breath 
during physical training in 1966.  However, there is no evidence 
of this treatment on record.  The Veteran argues that attempts 
should be made to recover the records from the hospital on 
Lackland Air Force Base instead of relying solely on the service 
treatment records.  Because all known and available records 
relevant to the issue here on appeal have not been obtained and 
associated with the Veteran's claims file, the Board finds that 
VA has not met its obligation to assist this Veteran in obtaining 
evidence.  Consequently, a remand is necessary to obtain VA 
treatment records pursuant to 38 C.F.R. § 3.159(c). 

Congenital or developmental defects are not considered diseases 
or injuries within the meaning of applicable legislation 
pertaining to disability compensation for VA purposes, and 
provide no basis for service connection.  See 38 C.F.R. § 
3.303(c), 4.9. 4.127 (2008); Beno v. Principi, 3 Vet. App. 439 
(1992).  However, service connection may be granted for 
disability due to in-service aggravation of such a condition due 
to superimposed disease or injury.  See 38 C.F.R. §§ 3.310; 4.127 
(2006); VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).  In that VA General Counsel Opinion, the 
term "disease" was characterized as "any deviation from or 
interruption of the normal structure or function of any part, or 
system of the body that was manifested by a characteristic set of 
symptoms or signs and whose etiology, pathology and prognosis may 
be known or unknown." The term "defect" was defined as 
"structural or inherent abnormalities or conditions which are 
more or less stationary in nature."

The Board also acknowledges the Veteran's argument that no VA 
examination was conducted to ascertain whether the Veteran's 
heart condition was aggravated by his military service.  VA has a 
duty to provide a medical examination and opinion when the 
evidence reflects an in-service event, a current disability and 
an indication that the current disability may be associated with 
his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Although the Veteran's service treatment records do not indicate 
that the Veteran was treated for shortness of breath in 1966, the 
Veteran has presented lay testimony that he did indeed receive 
such treatment.  The evidence of record also includes an opinion 
that the Veteran's heart condition was more likely than not 
aggravated by his military service.  However, the physician gave 
no rationale to explain why he came to that conclusion.  
Therefore, the Board finds that the claim must be remanded 
medical opinion that addresses the nature and etiology of the 
claimed heart disability pursuant to 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.	Obtain 1966 treatment records from the 
Lackland Air Force Base clinic in San 
Antonio, Texas.  All such information, 
when obtained, should be made a part of 
the Veteran's claims folder.  If a 
negative response is obtained, it should 
be associated with the claims folder.

2.	Then, schedule the Veteran for the 
appropriate VA examination to determine 
the etiology of the heart condition.  The 
claims folder must be made available to 
the examiner and all appropriate diagnoses 
rendered.  The examiner is requested to 
review the records.  The examiner should 
identify the current heart disability and 
state whether the Veteran's heart 
condition is a congenital or developmental 
defect or disease and whether it is at 
least as likely as not that the heart 
condition was manifested during the 
Veteran's military service.  If the heart 
condition is found to pre-exist the 
Veteran's military service, the examiner 
should state whether there was an in-
service aggravation of such condition due 
to superimposed disease or injury.  A 
complete rationale must be provided for 
each opinion expressed.  

3.	The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


